ACCEPTED
                                                                                                               01-14-00776-CV
                                                                                                    FIRST COURT OF APPEALS
                                                                                                            HOUSTON, TEXAS
                                                                                   THOMAS C. WRIGHT       4/29/2015 3:58:40 PM
                                                                                   wright@wrightclose.comCHRISTOPHER PRINE
                                                                                                                        CLERK

                                                                                   Board Certified
                                                                                   Civil Trial Law and Civil Appellate Law
                                                                                   Texas Board of Legal Specialization
                                                                                        FILED IN
                                           April 29, 2015                        1st COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 4/29/2015 3:58:40 PM
                                                                                 CHRISTOPHER A. PRINE
Via Electronic Submission                                                                Clerk
Mr. Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin
Houston, Texas 77002

      Re:     No. 01-14-00776-CV; Schlumberger Limited, et al. v. Charlotte
              Rutherford; In the First Court of Appeals, Houston, Texas.

Dear Mr. Prine:

   Please be advised that the following attorney will appear and present oral
argument for Appellee/Cross-Appellant Charlotte Rutherford in the above-
referenced case on May 5, 2015 at 10:30 am:

                                       Thomas C. Wright
                                    State Bar No. 22059400
                                     WRIGHT & CLOSE, LLP
                                   One Riverway, Suite 2200
                                     Houston, Texas 77056
                                        (713) 572-4321
                                   (713) 572-4320 (facsimile)
                                    wright@wrightclose.com

      If you have any questions or need further information, please do not hesitate
to contact me.

                                                Very truly yours,
                                                /s/Thomas C. Wright
                                                Thomas C. Wright
TCW/trs



                                          WRIGHT & CLOSE, LLP
          ONE RIVERWAY, SUITE 2200, HOUSTON, TEXAS 77056  TEL: 713.572.4321  FAX: 713.572.4320
Mr. Christopher A. Prine
April 29, 2015
Page 2

cc: Via Electronic Service

Sean D. Jordan
Kent C. Sullivan
Danica L. Milios
Peter C. Hansen
SUTHERLAND ASBILL & BRENNAN LLP
600 Congress Avenue, Suite 2000
Austin, Texas 78701

Craig Smyser
Land Murphy
Justin Waggoner
SMYSER KAPLAN & VESELKA, LLP
700 Louisiana Street, Suite 2300
Houston, Texas 77002

Counsel for Schlumberger Limited and
Schlumberger Technology Corporation